Citation Nr: 0410470	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  00-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from June 12 to June 27, 1957.

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2000 rating decision by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which found that new and material evidence had not been submitted.

The case was previously before the Board on two occasions.  First, 
in March 2000, the Board remanded the case to comply with the 
veteran's request for a Travel Board hearing.  In March 2001, the 
veteran provided testimony at a personal hearing before the 
undersigned Veterans Law Judge, a transcript of which is of 
record.

The case came again before the Board in June 2001, when the Board 
found that new and material evidence had been submitted sufficient 
to reopen the claim.  The Board then remanded the case for further 
development, which has been accomplished.  As such, the case is 
now ready for appellate review.


FINDINGS OF FACT

The veteran currently suffers from a left shoulder disorder, 
diagnosed as post-traumatic degenerative arthritis, status post 
shoulder dislocation on the left, status post open shoulder 
stabilization procedure, that began during his military service.


CONCLUSION OF LAW

A left shoulder disorder was incurred during active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted if the evidence 
establishes that a disability was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
specified chronic diseases, to include arthritis, shall be 
service-connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches only 
where there has been an induction examination in which the later-
complained-of disability was not detected.  The provisions of 38 
C.F.R. § 3.304(b) provide that the veteran will be considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides that 
the term "noted" denotes "only such conditions as are recorded in 
examination reports," and that "history of preservice existence of 
conditions recorded at the time of examination does not constitute 
a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated in a 
recent opinion of VA General Counsel, VAOGCPREC 3-2003, insofar as 
section 3.304(b) states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  According to 
VAOGCPREC 3-2003, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See also Cotant 
v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been 
aggravated by active duty service where there is an increase in 
disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  A veteran who served during a period of war or 
during peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting condition 
during service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).

Finally, under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt will 
be resolved in the favor of the claimant.  Reasonable doubt is 
doubt which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence supports 
the claim or is in relative equipoise, with the veteran prevailing 
in either event, or whether a fair preponderance of the evidence 
is against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

Factual Background.  The veteran's service medical records reflect 
that the veteran's upper extremities were clinically evaluated as 
normal on his May 1957 pre-induction examination.  Further, at the 
time of this examination, the veteran reported that he had never 
experienced painful or "trick" shoulder or elbow.  On June 19, 
1957, he was in a company area when he slipped and caused the pack 
he was carrying on his shoulder to slip off on the left side, 
sustaining a dislocation of the left shoulder.  The veteran 
reported that this shoulder had dislocated once before, 
approximately one year earlier at his home, at which time he was 
taken to a local physician who reduced the dislocation under 
pentothal.  X-rays taken of the left shoulder in June 1957 
revealed a dislocation, inferiorly and possibly posteriorly.  
Medical Board proceedings were subsequently convened, which 
reviewed the medical evidence regarding the veteran's left 
shoulder and his reported history of a pre-service dislocation.  
The Medical Board recommended that the veteran be separated from 
service because of his left shoulder disorder.  Moreover, it was 
determined that the disability existed prior to service, and was 
not aggravated therein.  The veteran was released from service on 
June 27, 1957.

Post-service evidence submitted by the veteran includes a private 
medical report concerning left shoulder surgery.  However, the 
print on these records is difficult to read, including the date.  
Consequently, it is unclear whether this operation report is dated 
in 1958 or 1968.  Nevertheless, an accompanying statement, dated 
in October 1999, reported that these records concerned an 
operation that occurred in May 1958.  This statement was written 
by a private attorney, who noted that the veteran had consulted 
him regarding his VA claim.  Consequently, the attorney contacted 
both VA and the Greenville Hospital System, who advised him that 
the veteran's hospital records no longer existed, but that he 
eventually received the attached operation report.  It was further 
noted that these copies were from microfilm, were obviously not 
very good, but that they did show an operative procedure for 
recurrent dislocation of the left shoulder.

At his personal hearing in March 2001, the veteran testified about 
the circumstances of his in-service left shoulder dislocation.  
For example, he recounted that it was due to his duffel bag, which 
weighed approximately 50 pounds.  He also testified that several 
of his fellow service men tried to reset the dislocated joint, but 
that this caused additional pain, and he was finally taken to the 
hospital.  Moreover, he maintained that he did not have any 
problems with his shoulder prior to service, that his duties there 
involved heavy lifting, but that these duties had caused no 
problems with his shoulder.  Additionally, he testified about his 
post-service problems, including surgery in 1958.  He testified 
that he currently had arthritis in his left shoulder.  

In March 2001, the veteran presented to Piedmont Orthopedic 
Associates with complaints of "trouble" with his left shoulder.  
He reported having had problems with his shoulder since he was 
discharged from the service in 1958, and was described by the 
examiner as having "persistent limitations."  On examination, the 
veteran had flexion abduction of the left shoulder to 90 degrees.  
Internal rotation was active to the hip, and external rotation was 
to C7.  The veteran had some weakness with external rotation 
testing and supraspinatus testing.  He was tender to palpation 
over the supraspinatus region "greater than the ACJ proper."  He 
had a well-healed incision from the anterior approach to the 
shoulder, and was neurovascularly intact.  Clinical impression was 
of degenerative joint disease of the left shoulder with 
longstanding chronicity and previous surgical procedures noted.  
He was again seen in July 2001 for left shoulder problems and was 
given an injection.  When seen in August 2001, the veteran 
reported some relief with corticosteroid injection, although he 
still had some discomfort and limitation in activities.  On 
examination, flexion was limited to approximately 160 degrees.  
Internal and external rotation caused pain on terminal limits.  
The examiner opined that the veteran had some residual pain with 
osteoarthritis of the shoulder.  Recommendation was to continue 
activities as tolerated and, if the pain worsened, the veteran was 
to be seen by a specialist for shoulder replacement consideration.  

The veteran was afforded a VA joints examination in October 2001.  
At that time, he stated that in 1957, he tripped and fell with a 
duffel bag on his shoulder during pre-basic training, dislocating 
his shoulder.  He shoulder was then medically relocated, and he 
underwent an open shoulder stabilization procedure.  Physical 
examination revealed a twenty centimeter saber incision.  The 
range of motion of his shoulder was to 140 degrees passively in 
forward elevation abduction.  His internal rotation was to the 
sacrum.  External rotation was to 30 degrees.  He had 4/5 rotator 
cuff strength.  The veteran had positive signs of impingement in 
the 1, 2 and 3 positions.  He had positive apprehension, and was 
stable as far as glide and shift.  Clinical assessment was of 
post-traumatic degenerative arthritis, status post shoulder 
dislocation on the left, status post open shoulder stabilization 
procedure in 1957.

The VA examiner who conducted the October 2001 examination 
provided an addendum to his report in March 2002.  In the 
addendum, the examiner noted that the veteran had a pre-existing 
shoulder dislocation on his left prior to his time in the service, 
incurred while working in a steel mill.  The examiner pointed out 
that it is well-documented that males less than 30 years old who 
sustain an acute traumatic shoulder dislocation have a "very, very 
high likelihood of re-dislocation."  The examiner opined that the 
veteran "followed this trend."  Further, the examiner stated:  "I 
cannot begin to speculate as to any further disability sustained 
from a second dislocation based on his time in the military.  It 
is obvious that his shoulder instability predates his time in 
[the] military."

Analysis.  A left shoulder disorder was not noted when the veteran 
was examined for service in May 1957.  Accordingly, the veteran is 
entitled to the presumption of soundness as to this condition.  38 
U.S.C.A. § 1111.  The presumption of soundness may be rebutted by 
clear and unmistakable evidence that a left shoulder disorder 
existed prior to service and that the left shoulder disorder was 
not aggravated by service.  38 U.S.C.A. § 1111; see also VAOGCPREC 
3-2003 (July 16, 2003).

The physician who examined the veteran in October 2001 indicated 
that he was unable to speculate as to the extent of any disability 
caused by the second dislocation suffered by the veteran during 
service.  However, it is clear that x-rays of the shoulder taken 
in 1957 revealed a dislocation, interiorly and possibly 
posteriorly.  The veteran underwent left shoulder surgery the 
following year for recurrent dislocation.  Additionally, the 
veteran's post-service medical records reflect a continuing 
diagnosis of post-traumatic degenerative arthritis, status post 
dislocation on the left and status post open shoulder 
stabilization procedure.  Thus, the record reflects that there was 
no diagnosis of a left shoulder disorder prior to service; the 
veteran suffered a traumatic injury to the left shoulder during 
service, followed shortly by an open shoulder stabilization 
procedure; and subsequent medical evidence has continued to show 
post-traumatic degenerative arthritis of the shoulder.

In the opinion of the Board, there is no clear and unmistakable 
evidence that the veteran's left shoulder disability existed prior 
to service and was not aggravated during service.  Therefore, the 
presumption of soundness as to a left shoulder disorder is not 
rebutted.  With the resolution of reasonable doubt in the 
veteran's favor, the Board concludes that service connection for a 
left shoulder disorder is warranted.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.303, 3.306.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  The 
final regulations implementing the VCAA were published on August 
29, 2001.  In view of the Board's allowance of the veteran's 
claim, any failure to fully comply with VCAA requirements would 
not be prejudicial to the veteran.


ORDER

Entitlement to service connection for a left shoulder disorder is 
granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



